DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin D. Lee on 06/02/22.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): An artificial intelligence apparatus comprising:
a memory; and
one or more processors configured to:
	input a corpus of a first language into a machine translation model to obtain a corpus of a second language, and
	based on the corpus of the second language being input, train a natural language understanding model to label the corpus of the second language with a command corresponding to the corpus of the first language, the command corresponding to the corpus of the first language having a same meaning as a command corresponding to the corpus of the second language, and to output the labeled command corresponding to the corpus of the first language,
wherein the memory stores a plurality of commands respectively corresponding to a plurality of corpora of the first language,
wherein the machine translation model is trained so as to output the corpus of the second language as a result value if the corpus of the first language is input as an input value,
wherein the corpus of the second language has the same meaning as the corpus of the first language, 
wherein the first language and the second language are different languages from each other, and
wherein the one or more processors are configured to:
	compare the corpus of the second language with a correct answer group to calculate a Bilingual Evaluation Understudy (BLEU) score, 
	train the natural language understanding model using the corpus of the second language if the BLEU score is greater than a threshold value, 
	obtain the command corresponding to the first corpus among the plurality of commands from the memory based on a second corpus of the second language being obtained as a first corpus of the first language among the plurality of corpora input into the machine translation model, and
	set the second corpus as an input value and label the command corresponding to the first corpus as a result value to train the natural language understanding model.
Cancel claim 2.
Cancel claim 3.
Cancel claim 5.

Claim 7 (Currently amended): The artificial intelligence apparatus of claim 1, further comprising:
Wherein one or more processors are configured to:
	input the corpus of the first language into the machine translation model to obtain a corpus of a third language, and
	based on the corpus of the third language being input, train the natural language understanding model to label the corpus of the third language with a command corresponding to the corpus of the first language, the command corresponding to the corpus of the first language having a same meaning as a command corresponding to the corpus of the third language, and to output the labeled command corresponding to the corpus of the first language, and
wherein the third language is a language different from the second language.



Claim 10 (Currently amended): A method for operating an artificial intelligence apparatus comprising:
inputting a corpus of a first language into a machine translation model to obtain a corpus of a second language; and
based on the corpus of the second language being input, training a natural language understanding model to label the corpus of the second language with a command corresponding to the corpus of the first language, the command corresponding to the corpus of the first language having a same meaning as a command corresponding to the corpus of the second language, and to output the labeled a command corresponding to the corpus of the first language,
wherein a plurality of commands is stored each corresponding to a plurality of corpora of the first language,
wherein the machine translation model is trained so as to output the corpus of the second language as a result value if the corpus of the first language is input as an input value,
wherein the corpus of the second language has the same meaning as the corpus of the first language, and
wherein the first language and the second language are different languages from each other;
comparing the corpus of the second language with a correct answer group to calculate a BLEU score,
wherein the training the natural language understanding model includes training the natural language understanding model using the corpus of the second language based on the BLEU score being greater than a threshold value;
obtaining the command corresponding to the first corpus among the plurality of commands based on the second corpus of the second language being obtained as the first corpus of the first language among the plurality of corpora input into the machine translation model; and
setting the second corpus as an input value and labeling the command corresponding to the first corpus as a result value to train the natural language understanding model.
Cancel claim 11.
Cancel claim 12.
Cancel claim 14.

Allowable Subject Matter
This communication is in response to the Amendment filed on 04/20/22 and telephone interview conducted on 06/02/22.
Claims 1, 6-7, 9-10, 15-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 10 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “based on the corpus of the second language being input, train a natural language understanding model to label the corpus of the second language with a command corresponding to the corpus of the first language, the command corresponding to the corpus of the first language having a same meaning as a command corresponding to the corpus of the second language, and to output the labeled command corresponding to the corpus of the first language, wherein the memory stores a plurality of commands respectively corresponding to a plurality of corpora of the first language, wherein the machine translation model is trained so as to output the corpus of the second language as a result value if the corpus of the first language is input as an input value, wherein the corpus of the second language has the same meaning as the corpus of the first language, wherein the first language and the second language are different languages from each other, and wherein the one or more processors are configured to: compare the corpus of the second language with a correct answer group to calculate a Bilingual Evaluation Understudy (BLEU) score, train the natural language understanding model using the corpus of the second language if the BLEU score is greater than a threshold value, obtain the command corresponding to the first corpus among the plurality of commands from the memory based on a second corpus of the second language being obtained as a first corpus of the first language among the plurality of corpora input into the machine translation model, and set the second corpus as an input value and label the command corresponding to the first corpus as a result value to train the natural language understanding model”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 04/20/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTIM G SHAH/Primary Examiner, Art Unit 2652